Title: To Thomas Jefferson from John Mercer, 13 December 1805
From: Mercer, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norfolk. Decemr. 13th—1805.
                  
                  When I received the enclosed Letters I expected to have had the pleasure of delivering them; but the Ship in which I sailed from Liverpool on the 3d. October for New-york was forced to put in here, when she arrived last Evening. This prevents me from taking Washington in my way home. A Book which I received from mr. Monroe for you will be sent on by the first opportunity. 
                  I am most respectfully your obt: Sevt.
                  
                     John Mercer.
                  
               